Citation Nr: 0902344	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04 34-887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service connected 
varicosities of the right leg, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for service connected 
varicosities of the left leg, currently rated 10 percent 
disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated at 10 percent disabling.

4.  Entitlement to an increased rating for eczematoid 
dermatitis, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In correspondence dated December 2008, it appears that the 
veteran is claiming service connection for his heart 
condition, including as secondary to his varicose veins.  The 
RO should take appropriate measures to develop the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his varicose veins 
of the legs, left knee disability, and skin condition.  

A VA examination was scheduled for July 2007; however, the 
veteran was unable to attend the exam as he was hospitalized 
at the time.  Since the veteran has shown good cause for 
missing the July 2007 examination, the Board will not 
summarily deny the claim.  See 38 C.F.R. § 3.655 (2008); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

A VA examination was conducted in August 2003.  
Unfortunately, as pointed out by the veteran's 
representative, the examiner did not review the veteran's 
claims file at the time of the examination.  The fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition to the August 2003 VA exam being inadequate for 
rating purposes, the veteran's representative has alleged 
that the veteran's condition has worsened.  Whether an 
examination is sufficiently contemporaneous to properly rate 
the current severity of the veteran's disability depends on 
the particular circumstances of the individual case.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because the 
veteran indicated that his symptomatology for these 
disabilities has worsened since his last exam, the Board 
believes the veteran should undergo an additional VA 
examination to better assess the severity, symptomatology, 
and manifestations of his service-connected disabilities.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Based upon the foregoing, the veteran should be scheduled for 
a new VA examination.  The Board understands from his 
representative's correspondence of December 2008 that the 
veteran's health is critical and the Board regrets the delay 
in issuing a final decision.  The request to remand this case 
was made specifically by the veteran's representative.  

Accordingly, the RO should schedule the veteran for a VA 
examination at the facility that is the closest to the 
veteran's current location.  If that is not possible, then 
perhaps it may be possible to have the veteran evaluated by a 
doctor who works where the veteran is being treated. 

In addition, it appears that the most recent VA outpatient 
treatment records in the claims file are dated May 2007.  The 
RO should take the appropriate measures to obtain VA 
treatment records subsequent to May 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO shall obtain all VA treatment 
records not currently associated with the 
claims file, specifically treatment 
records since May 2007.

2.  The RO shall schedule the veteran for 
VA examinations to ascertain the severity 
of his service connected varicosities of 
the right and left legs, his service 
connected left knee disability, and his 
service connected skin condition.  The RO 
shall make every effort to schedule the 
veteran for his exams at a location close 
to his current address as his health 
condition is serious.  If possible (but 
not required) perhaps some statement may 
be obtained by a doctor currently treating 
the veteran regarding the issues before 
the VA. 

If possible due to the circumstance of 
this case, the claims file and treatment 
records must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner should 
indicate his or her compliance in the 
report.

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment of each disability.

Regarding the skin disability, the 
examiner should indicate whether the 
veteran suffers constant exudation or 
itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation or crusting, or systemic or 
nervous manifestations.

If possible the examiner should note the 
percentage of the veteran's entire body 
that is affected by the skin disorder and 
the percentages of exposed areas affected, 
and indicate whether the veteran requires 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

3.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



